IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                       DIVISION ONE
STATE OF WASHINGTON,                      )       No. 82519-4-I
                                          )
                     Respondent,          )
                                          )
       v.                                 )
                                          )
JESSY BENJAMIN RYLAH,                     )       UNPUBLISHED OPINION
                                          )
                     Appellant.           )
                                          )

       VERELLEN, J. — Jessy Rylah challenges his conviction for unlawful

imprisonment arguing that the State failed to present sufficient evidence to establish

that Rylah “knowingly” restrained E.H. But because Rylah had information that would

lead a reasonable person in the same situation to believe that E.H. was in the vehicle

he stole, a rational trier of fact could have found that the State proved the essential

elements of unlawful imprisonment beyond a reasonable doubt.

       Therefore, we affirm.

                                         FACTS

       On January 28, 2020, Elsa Fox, a bus driver for the Sultan County school

district, dropped nine-year-old E.H. off at the Skylight Tracts bus stop. That day, E.H.

and her two friends, M. and A., were getting a ride home from M.’s grandmother,

Conie Christie.

       Sara Host, a parent at the bus stop, was walking with her children toward her

vehicle when she saw Jessy Rylah run past her. Host saw Rylah attempt to break
No. 82519-4-I/2


into another parent’s vehicle. Rylah then ran to the next vehicle in the parking lot, the

vehicle Christie was driving.

       When Rylah approached Christie’s vehicle, Christie was in the driver’s seat

and her back was against the driver’s side door, E.H. was in the middle of the back

seat, and A. was in the seat next to E.H., behind the front passenger seat. As M.

entered the car, Rylah pulled Christie out of the vehicle and threw her to the ground.

Janella Steele, another parent at the bus stop, witnessed Christie getting pulled from

her vehicle and attempted to stop Rylah by slapping his hands and repeatedly

shouting “no,” while trying to stop Christie from falling.

       Christie and the other parents yelled at the children to get out of the vehicle.

But E.H. was unable to exit the vehicle. Rylah drove away from the bus stop at a

“faster” than normal speed with E.H. in the vehicle.1 After one to three minutes, he

ordered E.H. “to get out” of the vehicle.2 She struggled to exit the vehicle because

the door was locked, but on her third attempt, she managed to escape. Seconds

later, Fox saw E.H. on the side of the road, picked her up, finished her route, and

drove E.H. back to the bus stop.

       Around the same time, Rylah drove Christie’s vehicle to a nearby residential

neighborhood, parked the vehicle, and entered a different vehicle that was parked in

the driveway of a residence. The homeowner contacted a patrol deputy, who worked

with another deputy to take Rylah into custody.




       1   Report of Proceedings (RP) (Mar. 10, 2021) at 343.
       2   Id. at 344.



                                             2
No. 82519-4-I/3


       The jury convicted Rylah of first degree robbery, unlawful imprisonment, and

two counts of attempted theft of a motor vehicle.

       Rylah appeals his unlawful imprisonment conviction.

                                        ANALYSIS

       Rylah argues that there was insufficient evidence for any rational juror to

conclude beyond a reasonable doubt that he “knowingly” restrained E.H.

       Whether there is sufficient evidence to support a criminal conviction is a

question of law we review de novo.3 In determining whether there is sufficient

evidence to support a conviction, “‘the relevant question is whether, after viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt.’”4

       When a defendant challenges the sufficiency of the evidence, we construe all

reasonable inferences from the evidence in the State’s favor and interpret that

evidence “‘most strongly against the defendant.’”5 “A claim of insufficiency admits the

truth of the State’s evidence and all inferences that reasonably can be drawn

therefrom.”6 “‘Circumstantial evidence and direct evidence are equally reliable in




       3State v. Rich, 184 Wn.2d 897, 903, 365 P.3d 746 (2016) (citing State v.
Berg, 181 Wn.2d 857, 867, 337 P.3d 310 (2014)).
       4 State v. Scanlan, 193 Wn.2d 753, 770, 445 P.3d 960 (2019) (internal
quotation marks omitted) (quoting State v. Green, 94 Wn.2d 216, 221, 616 P.2d 628
(1980)).
       5   Id. (quoting State v. Salinas, 119 Wn.2d 192, 201, 829 P.2d 1068 (1992)).
       6   Id. (internal quotation marks omitted) (quoting Salinas, 119 Wn.2d at 201).



                                             3
No. 82519-4-I/4


determining the sufficiency of the evidence.’”7 But “‘inferences based on

circumstantial evidence must be reasonable and cannot be based on speculation.’”8

       RCW 9A.40.040(1) provides, “A person is guilty of unlawful imprisonment if he

or she knowingly restrains another person.”9

               A person knows or acts knowingly or with knowledge with
       respect to a fact, circumstance, or result when he or she is aware of
       that fact, circumstance, or result. . . . [But if] a person has information
       that would lead a reasonable person in the same situation to believe
       that a fact exists, the jury is permitted but not required to find that he or
       she acted with knowledge of that fact.[10]

       Here, Christie testified that she was in her vehicle with her back against the

driver’s side door when E.H. and A. entered the backseat of the vehicle. She stated

that M. was on her “way in[to] the car” when Rylah “grabbed [Christie] and [threw]”

her from the vehicle.11 She testified that she “was screaming at the girls, [to] get out

of the car.”12 Christie stated that as Rylah began to drive “down the road,” she

continued to scream at the girls “to get out of the car.”13

       E.H. testified that she tried “to get out of the car” but “couldn’t make it out.” 14

She stated that Rylah began driving the vehicle at a “faster” than normal speed for



       7
       Id. at 770-71 (internal quotation marks omitted) (quoting State v. Kintz, 169
Wn.2d 537, 551, 238 P.3d 470 (2010)).
       8   Id. (quoting State v. Vasquez, 178 Wn.2d 1, 16, 309 P.3d 318 (2013)).
       9   RCW 9A.40.040(1).
       10   Clerk’s Papers at 66.
       11   RP (Mar. 10, 2021) at 306-07.
       12   Id. at 306.
       13   Id. at 308.
       14   Id. at 342.



                                              4
No. 82519-4-I/5


“one or two, maybe three minutes” before he told her to “get out of the vehicle” three

times.15 She testified that she could not “get out” the first and second time Rylah

ordered her to “[b]ecause the door was locked . . . and [she] didn’t notice [the lock]

until the third time he told [her].”16

       Horst testified that E.H. was in the back seat of Christie’s vehicle and that

when Rylah “reached his arm in and hooked [Christie’s] arm” to pull “her out of the

vehicle,” Christie started screaming at the girls to get out of the car.17

       Shablee Tuttle, another parent waiting at the bus stop, testified that “[a]fter

[Christie] was on the ground, we started, me and a few other parents, the ones that

were at the bus stop, started screaming to get the kids that were in the backseat out,

we started screaming at them to get out of the car.”18 Tuttle also testified that she

recognized Rylah and began screaming his name in an attempt to get his attention.

She stated that “he looked at [her] in the face, and just drove off.”19

       Steele stated that she “swatt[ed] his hands” and said “no, no, no” when Rylah

“grabbed” Christie.20 She stated that “parents were yelling” and “everybody was

screaming about it, because there was still a kid in the car.”21




       15   Id. at 343-44.
       16   Id. at 344.
       17   Id. at 367.
       18   Id. at 407-08.
       19   Id. at 410.
       20   Id. at 466.
       21   Id. at 467-68.



                                             5
No. 82519-4-I/6


         Fox testified that she saw E.H. on the side of the road about three to four

minutes after she dropped E.H. off at the bus stop.

         Viewing the evidence in the light most favorable to the State, any rational trier

of fact could have reasonably inferred that Rylah had sufficient information to believe

that E.H. remained in the vehicle when he was in close proximity to parents and

children at the bus stop, parents were screaming at the girls to get out of the vehicle,

he drove for one to three minutes with E.H. in the vehicle, and when he ordered E.H.

out of the vehicle, he did not unlock the door, even after she tried repeatedly to get

out of the vehicle and failed.

         Based upon the State’s evidence, any rational trier of fact could conclude that

a reasonable person in Rylah’s same situation would have sufficient information to

“know” that E.H. remained in the vehicle. The State presented sufficient evidence to

establish the essential elements of unlawful imprisonment beyond a reasonable

doubt.

         Therefore, we affirm.




WE CONCUR:




                                             6